 

 Careview Communications, Inc. 8-K [crvw-8k_062615.htm]

Exhibit10.03

 

EXECUTION VERSION

 

 

 

PATENT SECURITY AGREEMENT

 

WHEREAS, CAREVIEW COMMUNICATIONS, INC., a Texas corporation (herein referred to
as “Grantor”), having an address at 405 State Highway 121 Bypass, Suite B-240,
Lewisville, Texas 75067, owns the letters patent and/or applications for letters
patent of the United States of America more particularly described on Schedule
1-A annexed hereto as part hereof (the “Patents”);

 

WHEREAS, the Grantor has entered into a Guarantee and Collateral Agreement,
dated as of June 26, 2015 (said Guarantee and Collateral Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”; capitalized terms used but not
otherwise defined herein having the meaning assigned to them in the Guarantee
and Collateral Agreement) in favor of the Agent, for itself and the Lender party
to the Credit Agreement (the “Secured Creditors”); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor has
granted to the Secured Creditors a security interest in all right, title and
interest of Grantor in and to the Patents, together with all registrations and
recordings thereof, including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, all whether now or hereafter owned
or licensable by Grantor, and all reissues, divisions, continuations,
continuations-in-part, term restorations or extensions thereof, all Patent
licenses and all proceeds of all of the foregoing, including, without
limitation, any claims by Grantor against third parties for infringement thereof
for the full term of the Patents, to secure the prompt payment and performance
of the Secured Obligations.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further confirm, and put on the public
record, its grant to the Secured Creditors of a security interest in and
mortgage on the Collateral to secure the prompt payment and performance of the
Secured Obligations.

 

Section 1.          Grant of Security Interest in Patents Each Grantor hereby
grants to the Agent a security interest and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether owned or existing or hereafter acquired or arising and wherever located
(collectively, the “Patent Collateral”): all United States and foreign patents
and certificates of invention, or similar industrial property rights, including,
but not limited to each patent referred to in Schedule 1-A hereto (as such
schedule may be amended or supplemented from time to time), and with respect to
any and all of the foregoing, (i) all applications therefor including the patent
applications referred to in Schedule 1-A hereto (as such schedule may be amended
or supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all rights corresponding thereto throughout the world, (iv) all inventions and
improvements described therein, (v) all rights to sue for past, present and
future infringements thereof, (vi) all licenses, claims, damages, and proceeds
of suit arising therefrom, and (vii) all proceeds, payments and rights to
payments arising out of the sale, lease, license, assignment, or other
disposition thereof.

 

Section 2.          Security Agreement The security interests granted pursuant
to this Patent Security Agreement are granted in conjunction with the security
interests granted to the Agent pursuant to the Guarantee and Collateral
Agreement and each Grantor hereby acknowledges and affirms that the rights and
remedies of the Agent with respect to the security interest in the Patent
Collateral made and granted hereby are supplemental of, and more fully set forth
in, the Guarantee and Collateral Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
of any irreconcilable conflict between the terms of this Patent Security
Agreement and the terms of the Guarantee and Collateral Agreement, the terms of
the Guarantee and Collateral Agreement shall control.

 

 

 

 

Section 3.          Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in such Grantor’s reasonable business judgment in
connection with their Patents subject to a security interest hereunder.

 

Section 4.          GOVERNING LAW THIS PATENT SECURITY AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.          Counterparts. This Patent Security Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. This Patent Security
Agreement shall become effective when the Agent has received counterparts
bearing the signatures of all parties hereto. Delivery of a signature page of
this Patent Security Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of such Patent Security
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 

 

IN WITNESS WHEREOF, the undersigned Grantor has duly executed or caused this
Patent Security Agreement to be duly executed as of the first date set forth
above 

          CAREVIEW COMMUNICATIONS, INC.,     A Texas corporation           By:
/s/ Steven Johnson     Name: Steven Johnson     Title: President and CEO  

 

 

 

 

Schedule 1-A to the PATENT SECURITY AGREEMENT

                  Title     Date Filed
or Granted     Serial No. or
Patent No.                   Non-Intrusive Data Transmission Network for Use in
an Enterprise Facility and Method for Implementing     01/13/2009     7,477,285
                  System and Method for Documenting Patient Procedures    
06/25/2013     8,471,899                   System and Method for Using a Video
Monitoring System to Prevent and Manage Decubitus Ulcers in Patients    
03/18/2014     8,675,059                   System and Method for Predicting
Patient Falls     05/06/2008     12/151,452                   System and Method
for Using a Video Monitoring System to Prevent and Manage Decubitus Ulcers in
Patients     02/24/2014     14/188,396                   Electronic Patient
Sitter Management System and Method for Implementing     12/14/2012    
13/714,587                   Noise Correcting Patient Fall Risk State System and
Method for Predicting Patient Falls     03/23/2012     13/429,101              
    System and Method for Monitoring a Fall State of a Patient while Minimizing
False Alarms     09/27/2013     14/039,931                   Patient Video
Monitoring Systems and Methods having Detection Algorithm Recovery from Changes
in Illumination     01/17/2014     14/158,016                   Systems and
Methods for Dynamically Identifying a Patient Support Surface and Patient
Monitoring     03/13/2014     14/209,726                   System and Method for
Documenting Patient Procedures     03/18/2014     8,676,603                  
System and Method for Predicting Patient Falls     5/26/2015     9,041,810      
            System and Method for Documenting Patient Procedures     03/14/2014
    14/213,163                   Electronic Patient Sitter Management System and
Method for Implementing     5/12/2015     14/710,009

 

 

 

 

Licensor Licensee Title Date of License
Agreement Expiration Date of
License Patents Licensed Intelliview
Technologies CareView
Communications, Inc. (Lewisville, TX)

Video Based Monitoring System (Badawy)

 

09/01/2011

 

Upon Expiration of
Patent

 

US 7,612,666*

 


           

 

* (a) License executed 9/1/2011 and recorded 12/20/2011 from Intelliview
Technologies Inc. as Assignor to Mann Equity, LLC as Assignee (Reel 027415/Frame
0731).
(b) License executed 9/1/2011 and recorded 12/20/2011 from Mann Equity, LLC as
Assignor to CareView Communications, Inc. as Assignee (Reel 27415/Frame 0873).
(c) Amended and Restated Intellectual Property Security Agreement executed
2/17/2015 and recorded 2/18/2015 from CareView Communications, Inc. (NV),
CareView Operations, LLC and CareView Communications, Inc. (TX) as Assignors to
Healthcor Partners Fund, L.P. as Assignee (Reel 035014/Frame 0408).

 

 

 